           Case 5:20-cv-01118-LCB Document 1 Filed 08/04/20 Page 1 of 6                   FILED
                                                                                 2020 Aug-05 AM 09:07
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          NORTHERN DIVISION

BRUCE H. PERKINS,                          )
                                           )
       Plaintiff,                          ) Civil Action No.: _______________
                                           )
v.                                         )
                                           )
GREENWAY AUTOMOTIVE,                       )
INC., and UNIVERSITY                       )
AUTOMOTIVE, INC., d/b/a                    )
UNIVERSITY KIA, INC.                       )
                                           )
       Defendant.                          )


                                    COMPLAINT


      1.      This is an action on behalf of Plaintiff, Bruce H. Perkins, against his

former employer pursuant to the Fair Labor Standards Act (the “FLSA”), 29 U.S.C.

§§ 201 to -219.

                                      PARTIES

      2.      Plaintiff is a citizen and resident of the State of Alabama.

      3.      Defendant Greenway Auto Group, Inc. (“Greenway”) is a Florida

corporation that owns and operates automobile dealerships in Alabama, including,

but not limited to, “University Kia” in Huntsville, Alabama, and was the employer

of Plaintiff as that term is contemplated by the FLSA.



                                           1
           Case 5:20-cv-01118-LCB Document 1 Filed 08/04/20 Page 2 of 6




      4.      Defendant, University Automotive, Inc. (d/b/a “University KIA” and

or “University Kia, Inc.”) (hereinafter “University Kia”) is a Florida corporation

doing business by registered agent in Huntsville, Madison County, Alabama, and

was the employer of Plaintiff as that term is contemplated by the FLSA.

      5.      Upon information and belief, University Kia is a wholly-owned

subsidiary of Greenway.

      6.      Defendants Greenway and University Kia (collectively referred to as

“Defendant” below) constitute a single employer or integrated enterprise for the

purposes of the FLSA.

                             JURISDICTION AND VENUE

      7.      Jurisdiction of this Court is found in 29 U.S.C. § 216(b) and 28 U.S.C.

§§ 1331 and 1367.

      8.      The claims herein arise under the provisions of §§ 207(a), 215 and 216

of the Fair Labor Standards Act (28 U.S.C. § 201, et seq.) and the provisions of 29

U.S.C. § 251, et seq. (portal-to-portal pay). In connection with the acts and course

of conduct alleged in this Complaint, Defendant is engaged is commerce or in the

production of goods for commerce. Plaintiff is likely also engaged in commerce.

      9.      Venue is proper in this District under § 1391 of Title 28 of the United

States Code because a substantial part of the acts and conduct charged herein

occurred in this District.


                                          2
         Case 5:20-cv-01118-LCB Document 1 Filed 08/04/20 Page 3 of 6




                            FACTUAL ALLEGATIONS

      10.      Plaintiff was a full-time employee of Defendant within the meaning of

the FLSA at all times relevant to this action, including until his termination on March

28, 2019.

      11.      At all relevant times, the Plaintiff was performing job functions and

duties in the position identified by Defendant as “Accounting Clerk” and was an

employee as that term is contemplated in the FLSA.

      12.      Plaintiff is owed overtime compensation through the date of his

termination.

      13.      While employed by Defendant, Defendant failed to pay overtime to

Plaintiff and failed to comply with the provisions of the Portal-to-Portal Act, all in

violation of the provisions of 29 U.S.C. § 201, et seq., and 29 U.S.C. § 251, et seq.

      14.      During his employment, Plaintiff was required to work in excess of

forty (40) hours a week without proper overtime compensation.

      15.      During substantial periods of time, Plaintiff worked overtime hours for

which he was only compensated at his regular pay and, in addition, worked

substantial hours per year driving and running errands on behalf of Defendant during

the course of his employment for which he was also not compensated in excess of

working forty (40) hours.




                                           3
             Case 5:20-cv-01118-LCB Document 1 Filed 08/04/20 Page 4 of 6




       16.      This willful and illegal pattern or practice on the part of Defendant with

regard to overtime compensation, including portal-to-portal pay, is and was in

violation of the Fair Labor Standards Act and was carried out by the Defendant in

an illegal and wrongful pattern or practice regarding overtime compensation for

Plaintiff.

       17.      Defendant knew and/or showed reckless disregard for whether its

conduct was prohibited in regard to failing to compensate Plaintiff for overtime.

Particularly, Defendant repeatedly directed Plaintiff to forgo seeking overtime pay

or otherwise face termination or other retaliation during his employment.

                   COUNT ONE - FLSA, 29 U.S.C. §§ 207, 216(b)

       18.      Count One arises from the allegations pleaded supra at Paragraphs 1

through 17.

       19.      Defendant’s practice of failing to pay overtime compensation for all

work in excess of forty (40) hours per week to Plaintiff was in violation of the FLSA.

       20.      Plaintiff is entitled to an award of his unpaid overtime compensation at

the rate of one and one-half times his regular pay during the applicable time period.

       Therefore, Plaintiff prays for judgment against the Defendant for unpaid

overtime for the applicable time period, together with pre-judgment interest,

compensatory damages, liquidated damages, attorneys’ fees for the attorneys




                                             4
         Case 5:20-cv-01118-LCB Document 1 Filed 08/04/20 Page 5 of 6




representing the Plaintiff, and such other and further relief as the Court may deem

just and proper.

                   COUNT TWO – FLSA, 29 U.S.C. §§ 207, 216(b)

      21.     Count One arises from the allegations pleaded supra at Paragraphs 1

through 17.

      22.     Defendant’s practice of failing to pay overtime compensation for all or

some of the work in excess of forty (40) hours to Plaintiff was in violation of the

FLSA.

      23.     Defendant’s violations of the FLSA were done willfully, either with

knowledge or with reckless disregard as to whether such conduct was prohibited by

the FLSA.

      24.     Plaintiff is entitled to an award of his unpaid overtime compensation,

including for portal-to-portal pay, at the rate of one and one-half times his regular

pay for the applicable period.

      25.     Additionally, Plaintiff is entitled to an award of liquidated damages

under the FLSA in an amount equal to the amount of unpaid overtime compensation,

as well as pre-judgment interest, attorneys’ fees and costs.

      Therefore, Plaintiff prays for judgment against the Defendant for unpaid

overtime for the applicable time period, together with pre-judgment interest,

compensatory damages, liquidated damages, attorneys’ fees for the attorneys


                                          5
         Case 5:20-cv-01118-LCB Document 1 Filed 08/04/20 Page 6 of 6




representing the Plaintiff, and such other and further relief as the Court may deem

just and proper.

      Respectfully submitted this the 4th day of August, 2020.

                                       /s/ Philip M. DeFatta
                                       Philip M. DeFatta (ASB-9307-R7F)
                                       Attorney for Plaintiff
                                       WATSON MCKINNEY, LLP
                                       200 Clinton Avenue, West, Suite 110
                                       Huntsville, Alabama 35801
                                       (256) 536-7423 telephone
                                       (256) 536-2689 fax
                                       defatta@watsonmckinney.com



                                 JURY DEMAND

      Plaintiff hereby demands a jury for the trial of this cause.

                                       /s/ Philip M. DeFatta
                                       Philip M. DeFatta

Defendants to be served via certified mail at:

Greenway Automotive, Inc.
c/o William Lowman, Jr., Esq.
1000 Legion Place, Suite 1700
Orlando, Florida 32801

University Automotive, Inc. (d/b/a University Kia)
c/o Corporation Service Company, Inc.
641 South Lawrence Street
Montgomery, Alabama 36104




                                          6
